EHRLICH, Justice,
concurring in result only.
I agree that the decision below should be quashed and remanded for reconsideration to determine whether the conditions of probation imposed in this case were illegal or otherwise “so egregious as to be the equivalent of fundamental error.” Larson v. State, 572 So.2d 1368, 1371 (Fla.1991). However, as noted in my concurring opinion in Larson, I do not believe such a determination is necessarily “tantamount to resolving the case on the merits.” Larson, 572 So.2d at 1370-1371, n. 1. Therefore, although it is unclear from the briefs and opinion below exactly what challenges were raised in the district court, I would not require the district court to reach the merits of all claims raised in order to justify a finding of waiver.